Order entered July 23, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00793-CV

                 IN THE INTEREST OF R.P. AND D.D., JR., CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-10679

                                          ORDER
       Before the Court is court reporter Joie Rivera’s request for extension of time to file the

reporter’s record. We GRANT the request and ORDER the record be filed no later than July

30, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE